Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 17/337,848 STAND FOR CHARGER filed on 6/3/2021.  Claims 1-8 are pending.  This Final Office Action is in response to applicant’s reply dated 10/6/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 102
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2020/0328604 to Molle.
	With regards to claim 1, the publication to Molle discloses a stand (10) for a charger, having an attachment portion (28) attachable and detachable to and from the charger (16); and a leg portion (legs in between 24) configured to support the charger that the charger lifted up off the ground surface when the stand is attached to the charger.
	With regards to claim 2, Molle teaches a handgrip portion (25) protruding from an outer edge portion of the charger to the outside when the stand is attached to the charger.
	With regards to claim 3, Molle teaches that at least two handgrip portions are provided; and when the stand is attached to the charger, one handgrip portion protrudes to the outside from one outer edge portion of the charger and the other handgrip portion protrudes to the outside from the other outer edge portion of the charger.
	With regards to claim 4, Molle teaches a harness holding portion (60) capable of holding a harness of the charger wound therearound.
	With regards to claim 6, Molle teaches wherein there are provided at least two leg portions and there is provided a left-right frame (21, 23, 27) coupled between the right leg portion and the left leg portion.
	With regards to claim 7, Molle teaches that there are provided at least four leg portions; and there are provided a right front-rear frame coupled between the right front leg portion and the right rear leg portion and a left front-rear frame coupled between the left front leg portion and the left rear leg portion.
	With regards to claim 8, Molle teaches a right front-rear frame (21, 23) is coupled between an upper portion of the right front leg portion and an upper portion of the right rear leg portion; a right front-rear frame (27) is coupled between a lower portion of the right front leg portion and a lower portion of the right rear leg portion; a left front-rear frame is coupled between an upper portion of the left front leg portion and an upper portion of the left rear leg portion; and a left front-rear frame is coupled between a lower portion of the left front leg portion and a lower portion of the left rear leg portion.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2012/0091961 to Hani et al. 
With regards to claim 1, the publication to Hani et al. discloses a stand (58) for a charger, having an attachment portion (75) attachable and detachable to and from the charger; and a leg portion (76) configured to support the charger that the charger lifted up off the ground surface when the stand is attached to the charger.
With regards to claim 2, Hani et al. teaches a handgrip portion (66) protruding from an outer edge portion of the charger to the outside when the stand is attached to the charger.
	With regards to claim 3, Hani et al.  teaches that at least two handgrip portions (66m 74) are provided; and when the stand is attached to the charger, one handgrip portion protrudes to the outside from one outer edge portion of the charger and the other handgrip portion protrudes to the outside from the other outer edge portion of the charger.
	With regards to claim 4, Hani et al. teaches a harness holding portion (69, 71) capable of holding a harness of the charger wound therearound.
	With regards to claim 5, Hani et al. teaches a wall portion hook configured to be attached to a wall.  

Response to Arguments
	With regards to the Molle rejection above, the applicant has argued that the device is intended to be put into the ground and surrounded by concrete so therefore it cannot have the “charger lifted up off he ground” (claim 1).  This is not persuasive in that the charger is still lifted off the ground beneath the frame. The arguments pertaining to claim 5 are moot in view of the new grounds of rejection above.  


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        11/29/22